Case 2:18-cv-16488-WJM-MF Document 18 Filed 11/06/19 Page 1 of 1 PageID: 74




                                            tJNITEI) S’I’A1ES t)IS’I’RJC’I’ COURI
                                                DISTRICT OF NEW JERSEY

      ]eronimo Leyva, Jose Hernandez, and
      Miguel Leyva, on behaltof themselves
      and all other persons sitnilarty situated,
                                                                         DOCKET NO. 10cv-1648B
                Plaintiffs,                                                   (WJM) (MF]

                              -   vs.   —




      Sari Diego Corp. U/b/a Extra Supermarket
      and John Does Ui 10,    -




                Defendants.

                  STI IWLA’flON AND t)RDIR OF l)ISMISSAI, WfliUJ!gJUDICE

           IT IS hEREBY STIPULATED AND AGREED, by and between counsel for Plaintiffs
   Jeronimo Leyva, Jose Hernandez, and Miguel Leyva (“Plaintiffs’), and San Diego Corp
   U/b/a Extra Supermarket (“Defendant”], that all of Plaintiffs’ claims in the Complaint in
   the above-captioned action are dismissed, wLC[ijjjttdk, pursuant to Rule 41(a)(2) of
   the Federal Rules of Civil Procedure, ‘l’he Parties further agree that the Court will retain
   jurisdiction 1)1 this matter for the sole PUCI)OSC of enforcing the Settlement Agreement.
   Each Party shall bear his/her/its own costs and attorneys fees,

   Dated; October 2019

    SAMU%I& SI’I1N                                             COLE SCIIOTZ P.C.
                                  / /
    fly:                                       ‘


           David Stein                                            t/Jamie P. Clare

    30 West 32’ Street, Suite i 110                            25 Main Street
    New York, New York 10001                                   Iluckensack, New Jersey 07601
    (212] 563-9084                                             (201) 525-6354
    Attorneys fur Plaintiffs                                   Attorneys for Defendant

   SO ORDER)D:                        ,1




   Hon. William    J.   Mar   t   ,   U.S.D.J.
